FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 OVSANNA KARAPETYAN,                              No. 07-70748

               Petitioner,                        Agency No. A079-331-036

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Ovsanna Karapetyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence adverse credibility determinations, Chebchoub v. INS, 257 F.3d 1038,

1042 (9th Cir. 2001), and we deny the petition for review.

       Karapetyan’s testimony omitted the knife attack she suffered in March 1998,

which she described in her asylum application, and her testimony was inconsistent

with her declaration concerning the year of the attack following her radio

broadcast. Substantial evidence supports the IJ’s adverse credibility determination

because these discrepancies go to the heart of her claim. See Li v. Ashcroft, 378

F.3d 959, 962-63 (9th Cir. 2004); see also Chebchoub, 257 F.3d at 1043 (9th Cir.

2001).

       Because Karapetyan failed to demonstrate eligibility for asylum, it follows

that she did not satisfy the more stringent standard for withholding of removal. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       Because Karapetyan’s CAT claim is based on the same testimony the IJ

determined was not credible, and Karapetyan points to no other evidence the IJ

should have considered, she failed to establish eligibility for CAT relief. See id. at

1156-57.

       PETITION FOR REVIEW DENIED.


NED/Research                              2                                    07-70748